Citation Nr: 0705904	
Decision Date: 03/01/07    Archive Date: 03/13/07

DOCKET NO.  05-08 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.	Entitlement to an increased rating for left knee 
arthritis, currently evaluated as  10 percent disabling.

2.	Entitlement to an increased rating for left knee 
instability, currently evaluated as 20 percent disabling.

3.	Entitlement to a total disability rating based on 
individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel





INTRODUCTION

The veteran had active military service from June 1979 to 
February 1989.

This case comes to the Board of Veterans' Appeals (Board) 
from a May 2004  rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO)  in Manchester, 
New Hampshire.  This decision denied a claim for a rating 
higher than 20 percent for service-connected residuals of a 
left knee injury with osteoarthritis and loose body -- then 
evaluated on the basis of the combined rating (under 38 
C.F.R. § 4.25) for separate 10 percent ratings for left knee 
arthritis, and instability (whereas prior disability ratings 
had only contemplated knee instability).  Also denied was a 
claim for a TDIU.   

While the appeal was pending, through a March 2006 rating 
decision, the RO increased from 10 to 20 percent the rating 
corresponding to the left knee instability.  Since the 
veteran has not indicated that he is satisfied with this 
overall increase      in compensation for his left knee 
disability, the claims for a still higher evaluation remain 
on appeal.  See AB. v. Brown, 6 Vet. App. 35, 39 (1993) (the 
veteran is presumed to be seeking the highest possible rating 
for a disability unless he expressly indicates otherwise).  

The Board finds that the record provides a sufficient basis 
upon which to decide the claims for increased ratings for a 
left knee disorder.  But additional development is necessary 
in regard to the claim for a TDIU.  So the TDIU claim is 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, D.C.        VA will notify the veteran 
if further action is required on his part.








FINDINGS OF FACT

1.	The RO has fulfilled its duty to assist the veteran in 
obtaining evidence relevant to the issue of a higher rating 
for a left knee disability, and has notified him of the 
evidence needed to substantiate this matter, including 
apprising him of whose responsibility - his or VA's, it was 
for obtaining the supporting evidence.

2.	The veteran has demonstrated range of motion in his left 
knee of no worse than extension to 10 degrees, and flexion to 
125 degrees, with an additional loss of approximately 25 to 
30 degrees in flexion as the result of functional loss from 
pain, weakness, fatigability, flare-ups, and related 
symptoms.

3.	He also had other impairment in this knee involving 
recurrent subluxation and lateral instability causing a 
moderate degree of disability.

4.	As an additional component of his service-connected knee 
disability, the veteran has an acquired left knee genu varus 
condition, with demonstrated weakness in weight-bearing.


CONCLUSIONS OF LAW

1.	The criteria are not met for a rating higher than 10 
percent for left knee arthritis. 38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 
4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic 
Codes (DCs) 5260 and 5261 (2006).

2.	The criteria are not met for a rating higher than 20 
percent for left knee instability.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 
4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71, 4.71a, DC 
5257 (2006).

3.	However, a separate 10 percent rating is granted for genu 
varus of the left knee. 38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 
4.6, 4.7, 4.10, 4.27, 4.40, 4.45, 4.59, 4.71, 4.71a, DC 5263 
(2006).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126 (West 2002), 
became effective on November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2006).  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) ("Pelegrini II"). This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal  of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
"service connection" claim.  As previously defined by the 
courts, those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.

Upon receipt of an application for "service connection" 
(including a claim for a higher rating for an already 
service-connected disability) therefore, VA is required to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  This includes notice that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.
Regarding the degree of disability element, Dingess/Hartman 
holds that a claimant must, at a minimum, be notified that 
should service connection be awarded, a schedular or 
extraschedular disability rating will be determined by 
applying relevant diagnostic codes in the rating schedule, 
found in Title 38, Code of Federal Regulations, to provide a 
disability rating from 0 percent to as much as 100 percent 
(depending on the disability involved) based on the nature of 
the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment.  Moreover, consistent with 
the statutory and regulatory history, that notice must 
provide examples of the types of medical and lay evidence 
that the claimant could submit (or ask VA to obtain) that are 
relevant to establishing a disability - e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing 
exceptional circumstances relating to the disability.

As to the effective date element, Dingess/Hartman holds that 
the claimant must be notified

that the effective date of an award of service 
connection and any assigned disability rating(s) 
will be determined based on when VA receives the 
claim, when the evidence that establishes the basis 
for a disability rating that reflects that level of 
disability was submitted, or on the day after the 
veteran's discharge from service if the claim that 
is the basis for which service connection is 
awarded is submitted within one year after 
discharge.  

Concerning the matter of timing, the Court states that the 
notice on the disability rating and effective date elements 
must be provided prior to an initial unfavorable decision by 
the agency of original jurisdiction (AOJ, i.e., RO).  
Such timely notice provides a meaningful opportunity for a 
claimant to act responsively and to participate effectively 
in the development of his or her claim.  When a content-
complying - but late, notice is provided, a question is 
raised as to whether the claimant was prejudiced by the late 
notice, and the answer to that question depends on the 
factual situation in a particular case.  See, too, Pelegrini 
II, 18 Vet. App. at 119-20 (where the Court also held, among 
other things, that VCAA notice, as required by 38 U.S.C. § 
5103(a), to the extent possible, must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits).

While the decision in Dingess/Hartman talks about "service 
connection" and involves downstream initial rating and 
effective date claims, the impact of this decision is not 
limited to Fenderson v. West, 12 Vet. App. 119 (1999) - type 
situations involving the assignment of staged initial 
disability ratings.  Because the Court's decision is premised 
on the five elements of a service connection claim, it is the 
consensus opinion within the Department that the analysis 
employed can be analogously applied to any matter that 
involves any one of the five elements of a 
"service connection" claim.  For example, the notice for an 
increased rating claim needs to include a discussion of the 
effective date element, and the notice for a reopening claim 
needs to discuss both the rating and effective date elements, 
etc.  Similarly, even for claims that "fall beyond" 
the five basic elements of a service connection claim, such 
as special monthly compensation, pension, etc., the effective 
date to be assigned if the claim is granted is a matter that 
needs to be addressed in the VCAA notice.

In furtherance of the above criteria that pertain to the 
content of the notice provided to a claimant, with respect to 
the specific benefit to which he intends to establish 
entitlement, the RO has appropriately informed the veteran of 
the VCAA's duty to notify and assist is it pertains to the 
present claims for an increased ratings for the service-
connected left knee disability.  Based upon the issuance of a 
February 2004 notice letter to the veteran, January 2005 
statement of the case (SOC) and       March 2006 supplemental 
SOC (SSOC), each of the elements for satisfactory  notice as 
defined in the Pelegrini II decision were effectively met.  





In this instance, the February 2004 notice correspondence 
provided to the veteran explained to him the general type of 
evidence that would be most helpful in order to substantiate 
his appeal, specifically, that which indicated that his 
service-connected disability had become worse in severity.  
Explanation was included as to additional forms of evidence 
most helpful to support the claims, such as physicians' 
statements, results of laboratory tests or x-rays, and lay 
statements from other individuals.  Also, the January 2005 
SOC provided to the veteran set forth citation to and 
explanation of the relevant rating criteria for 
musculoskeletal disabilities, under the VA rating schedule.  
Moreover, the February 2004 letter explained to the veteran 
the mutual responsibility between VA and himself to obtain 
additional information relevant to the disposition of his 
claims -- including that VA would take reasonable measures to 
help obtain additional medical records, employment records, 
and records from other Federal agencies.  Quartuccio 
v. Principi, 16 Vet. App. 183, 186-87 (2002).  Accordingly, 
the first three elements of the Pelegrini II analysis were 
satisfied. 

While the letter satisfied these initial notice requirements 
outlined in 38 C.F.R.       § 3.159(b)(1) and Pelegrini II, 
it did not include the specific language of the  "fourth 
element" mentioned above.  However, the veteran has received 
sufficient explanation as to how to provide further relevant 
evidence, such that the intended purpose of this final 
element of VCAA notice was nonetheless met.

In a precedent opinion, VA's General Counsel addressed the 
issue of the "fourth element" of the VCAA notice as 
outlined by the Court in Pelegrini v. Principi, 17 Vet. App. 
412 (2004) (Pelegrini I).  See VAOPGCPREC 1-04 (Feb. 24, 
2004).  The "fourth element" language in Pelegrini I is 
substantially identical to that of Pelegrini II, as 
mentioned, requiring VA under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)(1) to request the claimant provide any 
evidence in his or her possession that pertains to the 
claim.  Id.  The General Counsel's opinion held that this 
language was obiter dictum and not binding on VA.  See 
VAOPGCPREC 1-04 (Feb. 24, 2004); see also Pelegrini II, 18 
Vet. App. 112, 130 (2004) (Ivers, J., dissenting).  In 
addition, the General Counsel's opinion stated VA may make a 
determination as to whether the absence of such a 
generalized request, as outlined under § 3.159(b)(1),                 
is harmful or prejudicial to the claimant.  For example, 
where the claimant is asked to provide any evidence that 
would substantiate his or her claim, a more generalized 
request in many cases would be superfluous.  Id.  The Board 
is bound by the precedent opinions of VA's General Counsel, 
as the chief legal officer for the Department.  38 U.S.C.A. 
§ 7104(c) (West 2002).

Here, although the February 2004 VCAA letter did not contain 
the precise language specified in 38 C.F.R. § 3.159(b)(1), 
the Board finds that the veteran was otherwise fully notified 
of the need to give VA any evidence pertaining to his claims.          
That correspondence requested that the veteran inform the RO 
with respect to any other evidence or information that he 
believed would support  his claim.  So a more generalized 
request with the precise language outlined in § 3.159(b)(1) 
would be redundant.  The absence of such a request is 
unlikely to prejudice him, and thus,  the Board finds this to 
be harmless error.  VAOPGCPREC 1-04 (Feb. 24, 2004);  see 
also Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), 
reversed                and remanded, 444 F.3d 1328 (Fed. 
Cir. 2006), affirmed, No. 02-1077     (December 21, 2006). 

The veteran has also received notification of the type of 
evidence necessary to establish a disability rating or 
effective date for the claimed disability under 
consideration, through correspondence from the RO dated in 
March 2006  informing him of the recent holding in the 
Dingess/Hartman decision.  He has therefore received detailed 
notice concerning both the disability rating and  effective 
date elements of his claims.

In addition to the foregoing requirements as to the content 
of the notice provided,   it is also essential that the 
relevant notice information was timely sent.                       
In Pelegrini II, the Court defined timely notice as 
consisting of a sequence of events in which the VCAA notice 
precedes the initial adjudication of the claim under review.  
Here, the February 2004 notice letter provided by the RO was 
sent in advance of the May 2004 rating decision on appeal, 
and therefore this definition regarding the appropriate 
timing of the notice was satisfied.  See Pelegrini II, 
18 Vet. App. at 120.  See also 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1). 

Moreover, the RO has taken appropriate action to comply with 
the duty to assist   the veteran with the development of his 
claims.  In this regard, the RO has obtained his records 
pertaining to the veteran's receipt of disability benefits 
from the     Social Security Administration (SSA), and 
medical records from the H. Clinic,           a private 
facility, over the past several years.  He has also undergone 
VA examinations in connection with the appeal.  38 U.S.C.A. 
§ 5103A(d);          38 C.F.R. § 3.159(c)(4).  The RO has 
also contacted the Manchester VA       Medical Center (VAMC) 
and requested copies of any available treatment records, 
however, in October 2005 this medical facility responded that 
no further information was on file.  To support his claims, 
the veteran has provided various personal statements, and 
additional copies of relevant private medical records.       
While in accordance with his request through a March 2005 
substantive appeal             (VA Form 9), the veteran was 
previously scheduled for a September 2006 hearing before a 
Veterans Law Judge (VLJ) of the Board in Washington, D.C., he 
later cancelled it in advance of the scheduled hearing date.  
38 C.F.R. § 20.702(e).

In sum, the record reflects that the facts pertinent to the 
claims have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed," and it is 
"difficult to discern what additional guidance VA could 
[provide] to the appellant regarding what further evidence he 
should submit to substantiate his claim."  Conway v. 
Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  Accordingly, the 
Board will address the merits of the claims.











Governing Law and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings (Rating Schedule) that is based as far as 
practical on average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2006).  Not 
all cases will show all of the findings for a specific 
rating, especially in the more fully described grades of 
disabilities, but the higher of two evaluations will be 
assigned if the disability more closely approximates the 
criteria for that rating.  Otherwise, the lower rating  is 
assigned.  38 C.F.R. §§ 4.7, 4.21 (2006).  All reasonable 
doubt is resolved in the veteran's favor.  38 C.F.R. § 4.3.

In assessing the degree of disability of a service-connected 
condition, the disorder and reports of rating examinations 
are to be viewed in relation to the whole history. 38 C.F.R. 
§§ 4.1, 4.2 (2006).  See, too, Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Consideration of factors that are wholly 
outside the rating criteria provided by regulation is error.  
Massey v. Brown, 7 Vet. App. 204, 208 (1994) (citing Pernorio 
v. Derwinski, 2 Vet. App. 625, 628 (1992)).

Where, as here, entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

When determining the severity of musculoskeletal disabilities 
such as the one at issue, which is at least partly rated on 
the basis of range of motion, VA must consider the extent the 
veteran may have additional functional impairment above and 
beyond the limitation of motion objectively demonstrated due 
to the extent of his pain/painful motion, limited or excess 
movement, weakness, incoordination, and premature/excess 
fatigability, etc., particularly during times when his 
symptoms "flare up," such as during prolonged use, and 
assuming these factors are not already contemplated in the 
governing rating criteria.  See DeLuca v. Brown, 8 Vet. App. 
202, 204-7 (1995), citing 38 C.F.R. §§ 4.40, 4.45, 4.59.  In 
addition to these types of symptoms, other considerations 
include whether there is swelling, deformity or atrophy from 
disuse.  38 C.F.R. § 4.45 (2006).
Presently, the veteran's service-connected left knee 
disability is evaluated               in accordance with 
separate ratings of 10 percent for arthritis under 38 C.F.R.          
§ 4.71a, DC 5010-5261 for osteoarthritis with limitation of 
leg extension, and         20 percent for other impairment of 
the knee (manifested by recurrent subluxation and lateral 
instability) under DC 5257.     

Under DC 5261, pertaining to limitation of leg extension, a 
noncompensable (i.e., 0 percent) rating is assigned when 
extension is limited to 5 degrees.                A 10 
percent evaluation requires extension limited to 10 degrees; 
a 20 percent rating requires extension limited to 15 degrees; 
a 30 percent rating requires extension limited to 20 degrees; 
a 40 percent rating is assigned for extension  limited to 30 
degrees; and a maximum 50 percent rating is assigned when   
extension is limited to 45 degrees.  38 C.F.R. § 4.71a, DC 
5261.  Normal range      of motion for the knee is from 0 
degrees of extension to 140 degrees of flexion.     38 C.F.R. 
§ 4.71, Plate II.  

Limitation of motion of the knee also may be evaluated under 
DC 5260, as it relates to flexion.  Under this code, a 
noncompensable rating is assigned when flexion is limited to 
60 degrees.  A 10 percent rating requires flexion limited to 
45 degrees;    a 20 percent rating requires flexion limited 
to 30 degrees; and the highest available 30 percent rating 
requires flexion limited to 15 degrees.  38 C.F.R. § 4.71a,          
DC 5260.

In VAOPGPREC 9-04 (September 17, 2004), VA's Office of 
General Counsel determined that flexion (a retrograde 
motion) in bending the leg and extension (a forward motion) 
in straightening the leg, while involving limitation of 
motion along the same plane, nonetheless serve different 
functional roles such that they are not duplicative or 
overlapping, and that separate ratings may be assigned for 
limitation of knee flexion (DC 5260) and for limitation of 
knee extension (DC 5261) without violation of the rule 
against pyramiding (at 38 C.F.R. § 4.14), regardless of 
whether the limited motions are from the same or different 
causes.  



Additionally, DC 5257 pertains to the evaluation of knee 
impairment other than involving limitation of motion.  This 
code, for example, considers the extent the veteran also 
might have recurrent subluxation or lateral instability.  And 
where this other impairment of the knee involving recurrent 
subluxation or lateral instability   is slight, a 10 percent 
evaluation may be assigned.  A 20 percent evaluation will be 
assigned for moderate disability, and 30 percent for severe 
disability.  38 C.F.R.      § 4.71a,  DC 5257.

The Office of General Counsel has held a claimant may receive 
separate disability ratings for arthritis and instability of 
the knee, under Diagnostic Codes 5003 and 5257, respectively.  
See VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997).  
See, too, Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  In 
order for a knee disability rated under DC 5257 to warrant a 
separate rating for arthritis based on X-ray findings and 
limitation of motion, limitation of motion under DC 5260 
or DC 5261 need not be compensable, but must at least meet 
the criteria for a 
zero-percent rating.  VAOPGPREC 9-98 (August 14, 1998).  A 
separate rating for arthritis could also be based on X-ray 
findings and painful motion under 38 C.F.R. § 4.59.  Id.

Another diagnostic code warranting consideration where 
substantiated by the objective symptomatology shown, is DC 
5263 for genu recurvatum, providing for a 10 percent rating 
where indicated to have been acquired, traumatic, with 
weakness and insecurity in weight-bearing objectively 
demonstrated.  38 C.F.R. § 4.71a,  DC 5263.

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt. 
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3.  See also 
Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 (2001).    




Analysis

A.	Left knee limitation of motion

Consideration and analysis is initially warranted of the 
findings pertaining to        left knee arthritis, evaluated 
consistent with the objective manifestation of limitation 
upon motion -- and as apart from manifestations of 
instability, or other distinct impairment.  The relevant 
evidence continues to correspond to the 10 percent disability 
rating that is presently in effect, at 38 C.F.R. § 4.71a, DC 
5010-5261,     for traumatic arthritis rated based on 
limitation of leg extension.  To warrant the next higher 
rating for limited extension of 20 percent at DC 5261, it is 
required    that the veteran demonstrate extension limited to 
15 percent.  However, in the alternative, a 10 percent rating 
for limited leg flexion under DC 5260, to 45 degrees, would 
be sufficient to establish a greater overall degree of 
compensation, inasmuch as separate compensable ratings may be 
allotted for restricted motion in both planes of extension, 
and flexion.  See VAOPGPREC 9-04 (September 17, 2004).

Since the receipt of the veteran's September 2003 claim for 
an increased rating     for his service-connected left knee 
disorder, the initial evaluation of record of       his knee 
condition is the report of a February 2004 VA examination of 
the joints, indicating findings generally consistent with the 
present disability rating.  It was then observed that on 
range of motion testing, the veteran had extension from 0 to   
5 degrees, with active and passive flexion from 0 to 125 
degrees.  His complaints of functional loss due to his 
condition were further noted, including left knee weakness, 
stiffness, swelling, instability, and locking and fatigue.  
So in order to document the objective result of functional 
loss, the examiner explained that during periods of flare-
ups, the veteran could lose an additional 25 to 30 degrees of 
flexion and could have increased pain.  When considering the 
extent of additional impairment from factors such as painful 
motion, consistent with the requirements of DeLuca v. Brown, 
8 Vet. App. 202, 204-7 (1995), and 38 C.F.R. §§ 4.40, 4.45,  
these corrected objective measurements would still show 
flexion to approximately 95 degrees.  And there was no 
mention of any associated limitation upon extension.  
Therefore, no higher rating is available from this 
preliminary examination report.  

Additionally, records of private orthopedic evaluation and 
treatment from a few months prior to the February 2004 
examination up until more recently, show that  the veteran 
demonstrated a substantially similar degree of capacity for 
left knee mobility.  An October 2003 evaluation report from 
the H. Clinic states that the veteran was capable of a range 
of motion from about 5 to 120 degrees (i.e., from maximum 
level of joint extension to joint flexion).  The October 2004 
report      from this same treating physician then indicated 
the veteran had full flexion and extension.  In the September 
2005 private evaluation of Dr. D., an orthopedist,      for 
purposes of a claim for Social Security Administration (SSA) 
disability benefits, the veteran was found to have about 10 
to 20 degrees of limited flexion in the          left knee 
(out of a total range of motion of 140 degrees).  And 
notwithstanding that these medical providers did not quantify 
the extent of functional loss upon the    knee joint, there 
are findings more responsive to this essential consideration  
through the September 2005 orthopedic re-examination, which 
as indicated below, continue to show the absence of 
significantly greater severity due to this symptomatology.  

This September 2005 examination resulted in range of motion 
capacity measurements of extension to 10 degrees, and flexion 
to 125 degrees.  The examiner considered further that there 
was the presence of pain in the left knee, and as well, 
significant fatigability and weakness.  He indicated that 
flare-ups did occur with increased effusion and excessive 
use, and would likely limit the left knee with decrease of 
flexion from 15 to 20 degrees.  As with the previously noted 
measurements, the adjusted range of motion for functional 
loss would still          provide for at minimum 100 degrees 
of flexion.  So when the provisions of   DeLuca v. Brown are 
considered, there remains no basis for a higher rating under 
the applicable criteria.  

Accordingly, it must be concluded that the current 10 percent 
disability rating represents the appropriate evaluation for 
limitation of motion associated with the veteran's left knee 
disability, under the provisions of the rating schedule.



B.	Left knee instability

The veteran is presently in receipt of a separate 20 percent 
disability evaluation for his service-connected left knee 
disorder, for other impairment to the left knee joint (i.e., 
with recurrent subluxation or lateral instability) under 38 
C.F.R. § 4.71a,      DC 5257.  This level of impairment 
corresponds to a moderate degree of disability. The next 
higher rating of 30 percent is demonstrative of a severe 
level of disability.  

Upon review of the evidence corresponding to this aspect of 
the service-connected disability in question, no higher than 
a 20 percent rating is warranted.  The first detailed medical 
evaluation concerning the extent of knee stability is that of 
the February 2004 VA orthopedic examination.  The examiner 
indicated the presence  of definite laxity of the lateral 
collateral and medial collateral ligaments.             Also 
observed was a positive McMurray sign for pain in the medial 
aspect of        the knee.  However, it was found that the 
anterior and posterior cruciate ligaments were intact.  
Lachman's sign was also negative.  The subsequent diagnosis 
was,     in part, lateral collateral and medial collateral 
laxity of the left knee.                    When evaluating 
these findings on the whole, it appears reasonably likely 
that a substantial degree of functional capability in the 
area of left knee joint stability    was retained.  

A more definitive characterization of the precise degree of 
relevant knee symptomatology was provided on the more recent 
September 2005 examination.   At this time, the veteran 
reported having experienced ongoing pain and recurrent 
swelling in his left knee, and significant instability.  He 
stated that the knee would give out on him frequently, with 
pain medially and snapping sensation in the knee.  It was 
determined objectively that he had moderate rotational 
instability.  Lachman's sign appeared negative.  There was 
some laxity of the medial collateral ligament due to 
cartilage disintegration at the level of the medial joint 
space.      With respect to his diagnosis, the examiner 
commented that the instability present was gauged to be 
moderate at that time, due to debris of likely the anterior 
horn of the medial meniscus interposing in the joint space 
during rotational stress. 
So the viewpoint expressed by this VA examiner supports the 
conclusion that the veteran had a moderate degree of left 
knee instability, although no greater degree. 
The physician's assessment of the veteran's condition 
encompassed both his actual examination of the veteran and 
review of the treatment history, and thus is a probative 
assessment of the level of severity of the symptomatology 
shown.         See e.g., Prejean v. West, 13 Vet. App. 444, 
448-9 (2000); Boggs v. West,              11 Vet. App. 334, 
340 (1998).  Hence, no more than a 20 percent rating is 
available under the provisions of DC 5257, for left knee 
joint impairment involving subluxation and lateral 
instability.  

C.	Genu varus

The above determinations as to the continued basis for the 
ratings in effect for     left knee arthritis and instability 
notwithstanding, there is evidence of still further objective 
manifestations of the service-connected disability warranting 
a compensable evaluation, that of genu varus.  In this 
condition, the lower extremities are bowed inwardly.  See 
DORLAND'S MEDICAL DICTIONARY 764                   (30th ed. 
2003).

Though there is no diagnostic code under the rating schedule 
that directly corresponds to a genu varus condition, there is 
a substantially similar diagnostic code at 38 C.F.R. § 4.71a, 
DC 5263, with regard to genu recurvatum (i.e., the backward 
curvature, or "hypextension," of the knee).  Where an 
unlisted disease or injury is encountered, it may be rated by 
analogy to another condition for which there is an applicable 
diagnostic code.  See 38 C.F.R. § 4.27.  For evaluation 
purposes in the present case, DC 5263 provides that a 10 
percent rating is assigned for genu recurvatum, where 
indicated to have been acquired, traumatic,              with 
weakness and insecurity in weight-bearing objectively 
demonstrated.  

The record demonstrates that the veteran has manifestations 
of an acquired        genu varus syndrome, which would 
correspond to the 10 percent evaluation available consistent 
with the above-referenced criteria.  The veteran's treatment 
history at the H. clinic includes the October 2003 orthopedic 
evaluation report which documented along with a degenerative 
arthritis condition, a significant various deformity.  A 
subsequent examination of a left knee varus problem at this 
clinic in October 2004, described it as obvious in nature.  
On the September 2005 orthopedic examination, it was further 
shown that in an extended position there was an approximate 
10-degree medial angulation at the level of the knee, with an 
increase to 15-degree angulation in a full weight-bearing 
position.  So there is apparent insecurity on weight-bearing, 
as required under the provisions of                38 C.F.R. 
§ 4.71a, DC 5263.  Also, there is no record in the current or 
former treatment history of a genu varus condition that was 
pre-existing and congenital     in nature.  Rather, according 
to his treatment history, and the September 2005 examination 
report that denoted a comprehensive range of symptoms 
corresponding to a left knee disorder -- as well as the 
notable absence of any other apparent etiology, genu varus 
may reasonably be attributed to the underlying service-
connected knee disability.  See e.g., Mittleider v. West, 11 
Vet. App. 181, 182 (1998) (where nonservice-connected 
symptoms cannot be separated from a service-connected 
disorder by competent medical opinion, then all impairment 
shown must be presumed to be part and parcel of the service-
connected disability).  Thus, the criteria are met for an 
additional 10 percent rating under DC 5263. 

It further warrants mention that the veteran's manifestation 
of genu varus of the left knee essentially constitutes 
distinct symptomatology from both his degenerative arthritis 
(with limitation upon motion), and knee instability, and 
therefore a separate 10 percent rating for the genu varus is 
appropriate even in view of VA's             anti-pyramiding 
regulation, which precludes the evaluation of the same 
disability under different diagnoses.  See 38 C.F.R. § 4.14.  
See also Esteban v. Brown,          6 Vet. App. 259 (1994); 
Brady v. Brown, 4 Vet. App. 203, 206 (1993).  Initially,  the 
RO's award of separate ratings for left knee arthritis and 
instability in the May 2004 rating decision on appeal was 
accomplished in accordance with an opinion of VA's General 
Counsel, permitting the same under DCs 5003 and 5257.   
VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997).  
Here, there are nearly identical circumstances in which there 
is a genus varus disorder that is nonoverlapping with other 
service-connected manifestations, and notwithstanding that 
this particular situation is other than that contemplated in 
VAOPGCPREC     23-97.  Thus, the principles for disability 
rating for multiple manifestations of a single disorder 
supports an additional compensable evaluation at DC 5263.  

So a separate 10 percent rating for genu varus of the left 
knee is granted.   
D.	Conclusion

The potential application of the various other provisions of 
Title 38 of the Code of Federal Regulations have also been 
considered, including 38 C.F.R. § 3.321(b)(1), which provides 
procedures for assignment of an extraschedular evaluation.  
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  To the 
extent the veteran has claimed entitlement to a TDIU, and the 
specific issue of whether unemployability (due to the 
combined effect of his service-connected disabilities) alone 
provides a potential basis for assignment of a total 
schedular rating in this instance, this matter is addressed 
more extensively in the discussion of his TDIU claim in the 
remand section below.  It only merits discussion at this 
point, that he has not shown that his service-connected left 
knee disability and related manifestations have caused him 
marked interference with employment, meaning above and beyond 
that contemplated by his current schedular rating, or 
necessitated frequent periods of hospitalization, or 
otherwise rendered impracticable the application of the 
regular schedular standards.  In the absence of the evidence 
of such factors, the Board is not required to remand this 
case to the RO for the procedural actions outlined in            
38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 
237, 238-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

For these reasons and bases, the Board is denying the claims 
for increased ratings for a left knee disability involving 
arthritis and instability, but is granting a separate 10 
percent rating for genu varus of the left knee.  With regard 
to those components of the veteran's service-connected left 
knee disability claims for which the preponderance of the 
evidence disfavors an increase in service-connected 
compensation, the benefit-of-the-doubt doctrine does not 
apply.  38 C.F.R. § 4.3; see also Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996); Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).






ORDER

The claim for an increased rating for left knee arthritis, 
currently evaluated as        10 percent disabling, is 
denied.

The claim for an increased rating for left knee instability, 
currently evaluated as     20 percent disabling, is denied.

However, a separate 10 percent rating for genu varus of the 
left knee is granted, subject to the law and regulations 
governing the payment of disability compensation.























REMAND

Regarding the additional matter of the veteran's TDIU claim, 
under VA law a     total disability rating may be assigned, 
where the schedular rating is less than total, if the veteran 
is unable to secure and maintain substantially gainful 
employment  due to the severity of his service-connected 
disabilities.  Provided there is only one such disability, it 
must be ratable at 60 percent or more -- and if, instead, 
there are two or more disabilities, at least one disability 
must be ratable at 40 percent or more, with sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

In this particular case, the record reflects that those 
conditions for which the veteran is presently in receipt of 
service-connected compensation include his left knee 
disability, rated at the 10-percent level for arthritis (with 
limitation upon motion), with separate additional ratings of 
20 percent due to knee instability, and 10 percent for genu 
varus -- following the Board's decision above that awarded 
this increased rating for impairment involving genu varus 
symptomatology.  This amounts to an overall rating of 40 
percent under the provisions of the VA combined ratings table 
(found at 38 C.F.R. § 4.25), for these distinct 
manifestations from the same underlying disorder.  Also, he 
is receiving a 10 percent rating for service-connected 
hypertension.  

Based on upon the above, the veteran does not have either a 
single disability         rated as 60-percent disabling; and 
notwithstanding the left knee disorder rated as          40-
percent disabling, there is not sufficient additional 
disability to correspond to an overall 70-percent evaluation.  
So he does not meet the minimum percentage rating 
requirements of § 4.16(a) for consideration of a TDIU.  This 
notwithstanding, however, he may still be entitled to this 
benefit if it is determined the circumstances of this case 
present such an exceptional or unusual disability picture as 
to render impractical the application of the regular 
schedular standards -- i.e., in order to warrant a TDIU on an 
extra-schedular basis.  38 C.F.R. §§ 3.321(b)(1), 4.16(b).  
See, too, Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  


Thus far, there are various clinical findings of record which 
provide some          insight into the veteran's capacity for 
gainful employment, in relation to his  service-connected 
disabilities, though without necessarily resolving this 
issue.       In her September 2005 statement in support of 
the veteran's then-pending claim   for SSA disability 
benefits, Dr. D. expressed the opinion, following a detailed 
objective examination, that the veteran appeared to be 
totally disabled due to        his chronic pain and limited 
function arising out of disabilities of the lower back and 
knees.  While clearly relevant to the subject of the 
veteran's employability, since this assessment takes into 
account both his service-connected and   nonservice-connected 
conditions, it cannot be considered dispositive in this claim 
presently on appeal.

Also significant is that the most recent SSA administrative 
decision in       November 2005 on the veteran's claim for 
disability benefits with that agency, found that he was 
disabled due to osteoarthrosis and allied disorders.                  
This determination reflected consideration of his diagnosed 
right knee and degenerative disc disease disorders, in 
addition to the left knee condition.  

Thus, a VA medical opinion should be obtained from the VA 
physician who most recently examined the veteran in September 
2005 for his left knee disorder, in order to determine 
whether he is in fact unable to secure and maintain 
substantially gainful employment as a consequence solely of 
his service-connected disabilities.  In offering the 
requested opinion, this examiner will have the opportunity to 
consider all pertinent evidence in the file that address this 
determinative issue of the veteran's occupational capacity 
(or lack thereof) related to service-connected disability.  
See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (VA will 
provide a medical examination or obtain a medical opinion 
based upon a review of the evidence of record if VA 
determines it is necessary to decide the claim).






Accordingly, this claim is REMANDED to the RO (via the AMC) 
for the following development and consideration:

1.	If possible, have the physician who 
examined the veteran in September 2005 
submit an addendum to that evaluation.  
Specifically, the physician is asked to 
again review the relevant evidence in 
this case and provide an opinion with 
regard to whether the veteran is 
incapable of securing and maintaining 
substantially gainful employment due to 
his service-connected disabilities, 
including all service-connected 
manifestations of his left knee 
disorder, and his hypertension.  In 
offering this opinion the examiner must 
consider the degree of interference 
with ordinary activities, including 
capacity for employment,        caused 
solely by the veteran's service-
connected disabilities, as 
distinguished from any nonservice-
connected physical condition.  
Additionally, if it is determined the 
veteran is indeed incapable of 
obtaining or retaining substantially 
gainful employment, the examiner should 
state the approximate date of onset of 
such occupational impairment.  

If, for whatever reason, it is not 
possible to have that same VA examiner 
comment further, then obtain a medical 
opinion from a physician equally 
qualified to make this determination.  
(Note:  if the latter situation arises, 
this may require having the veteran 
reexamined.)



If no opinion can be rendered, without 
resorting to pure speculation, please 
explain why this is not possible.  It 
is absolutely imperative that the            
VA examiner, whoever designated, has 
access to     and reviews the claims 
folder, including a copy of this 
remand.  The examiner must note in the 
addendum that he or she has reviewed 
the claims file.

2.	Review the claims file.  If any 
development is incomplete, take 
corrective action before 
readjudication.  38 C.F.R. § 4.2 
(2006); Stegall v. West, 11 Vet. App. 
268 (1998).

3.	Then adjudicate the veteran's claim 
for a TDIU in light of the additional 
evidence obtained.  If this claim is 
not granted to his satisfaction, 
prepare an SSOC and send it to him and 
his representative.  Give them time to 
respond before returning this claim to 
the Board for further appellate 
consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  











The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).





 Department of Veterans Affairs


